DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 12/22/2021.
Applicant’s amendments filed 12/22/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 7-10, 12-13, 15-18, and 20; and cancelation of claim 6.
Claim Objections
Claims 1-5 and 7-20 are objected to because of the following informalities:
Claim 1 recites “the plurality of second electrodes” (lines 12, 14-15) which should be replaced with “the plurality of second control electrodes”.
Claim 12 recites “the plurality of second control electrodes a first second control electrode” (line 13, page 8) which should be replaced with “the plurality of second control electrodes including a first second control electrode”.
Claim 12 recites “the first and second trenches” (line 2, page 9) which should be replaced with “the first trench and the plurality of second trenches”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0083129 to Kitagawa.
With respect to Claim 1, Kitagawa discloses a semiconductor device (Kitagawa, Figs. 41-43, ¶0002, ¶0004-¶0006, ¶0217-¶0230, ¶0337-¶0357), comprising:
       a first electrode (91a/91b) (Kitagawa, Figs. 41-43, ¶0340, ¶0220);
       a second electrode (90a/90b) (Kitagawa, Figs. 41-43, ¶0341, ¶0223) facing the first electrode (91a/91b);
       a semiconductor part (e.g., 3) (Kitagawa, Figs. 41-43, ¶0339, ¶0223) provided between the first electrode (91a/91b) and the second electrode (90a/90b);
        a first control electrode (e.g., 10a) (Kitagawa, Figs. 41-43, ¶0222, ¶0340) disposed between the first electrode (e.g., 91a) and the semiconductor part (3) inside a first trench (e.g., Tr1) provided in the semiconductor part (3), the first control electrode (10a) being electrically insulated from the semiconductor part (3) by a first insulating film (15a/19a) and electrically insulated from the first electrode (91a) by a second insulating film (e.g., gate insulating layer 15a on the top of the gate 10a); and
        a plurality of second control electrodes (e.g., 12b, 12a/13a, and 13b) (Kitagawa, Figs. 41-43, ¶0350-¶0353, ¶0224-¶0228) provided between the second electrode (90a/90b) and the semiconductor part (3), the plurality of second control electrodes (e.g., 12b, 12a/13a, and 13b) each being disposed in a second trench (e.g., Tr4/Tr5/Tr6) provided in the semiconductor part (3) and electrically insulated from the semiconductor part (3) by a third insulating film (e.g., 17b, 17a/18a, and 18b), the second electrode (90a/90b) being provided on the     Attorney Docket No.: 09814.0455plurality of second electrodes via a fourth insulating film (e.g., gate insulating layers 17b, 17a/18a, and 18b on the top of the gates 12b, 12a/13a, and 13b), the fourth insulating film electrically insulating the plurality of second control electrode from the second electrode,
        the plurality of second control electrodes (12b, 12a/13a, and 13b) including a first second control electrode (e.g., 12b in a trench Tr5 on the right side of the second electrode 90a/90b), a second second control electrode (e.g., 12a/13a in a trench Tr4 
        the semiconductor part (3) (Kitagawa, Figs. 41-43, ¶0220, ¶0223, ¶0226, ¶0227) including a first semiconductor layer (e.g., n-type semiconductor layer 3) of a first conductivity type (e.g., n-type), a second semiconductor layer (5a) of a second conductivity type (e.g., p-type), a third semiconductor layer (e.g., n++ type region 6a) of the first conductivity type, a fourth semiconductor layer (5c) of the second conductivity type, a fifth semiconductor layer (e.g., n++ type region 6c) of the first conductivity type, and a sixth semiconductor layer (e.g., n++ type region 6d) of the first conductivity type,
        the first semiconductor layer (3) (Kitagawa, Figs. 41-43, ¶0339, ¶0222, ¶0227) extending between the first electrode (91a) and the second electrode (90a/90b), the first trench (Tr1) and the second trench (e.g., Tr4/Tr5/Tr6) extending in the first semiconductor layer (3),
        the second semiconductor layer (5a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) being provided between the first semiconductor layer (3) and the first electrode (91a), the second semiconductor layer (5a) facing the first control electrode (10a) via the first insulating film (15a) and being electrically connected (e.g., through the contact 7a) to the first electrode (91a),
        the third semiconductor layer (6a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) being selectively provided between the second semiconductor layer (5a) and the first electrode (91a), 21 the third semiconductor layer (6a) contacting the first insulating film (15a) and being electrically connected to the first electrode (91a),
        the fourth semiconductor layer (e.g., 5c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) being provided between the first semiconductor layer (3) and the second electrode 
        the fifth semiconductor layer (6c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) being selectively provided between the fourth semiconductor layer (5c) and the second electrode (e.g., 90a), the fifth semiconductor layer (6c) contacting the third insulating film (e.g., 17a) and being electrically connected to the second electrode (e.g., 90a),
       the sixth semiconductor layer (e.g., 6d) (Kitagawa, Figs. 41-43, ¶0226-¶0228) being selectively provided between the first semiconductor layer (3) and the second electrode (e.g., 90b), the second electrode (e.g., 90b) being connected to the first semiconductor layer (3) via a first-conductivity-type region (e.g., n++ type region) including the sixth semiconductor layer (6d), the first-conductivity-type region (6d) being provided between the second second control electrode (12a/13a) and the third second control electrode (13b).
Regarding Claim 2, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein the semiconductor part (3) further includes a seventh semiconductor layer (e.g., n-type barrier layer 4c) (Kitagawa, Figs. 41-43, ¶0339, ¶0223) of the first conductivity type (e.g., n-type), the seventh semiconductor layer (e.g., 4c) being provided between the first semiconductor layer (3) and the fourth semiconductor layer (5c), and the seventh semiconductor layer (4c) includes a first-conductivity-type impurity (e.g., n-type) with a higher concentration than a concentration of a first-conductivity-type impurity (e.g., n- -type) in the first semiconductor layer (3).
Regarding Claim 3, Kitagawa discloses the device according to claim 2. Further, Kitagawa discloses the device, wherein the semiconductor part (3) further includes 
Regarding Claim 4, Kitagawa discloses the device according to claim 2. Further, Kitagawa discloses the device, wherein the sixth semiconductor layer (6d) (Kitagawa, Figs. 41-43, ¶0226-¶0228) is electrically connected to the second electrode (e.g., 90b), the sixth semiconductor layer (6d) including a first-conductivity-type impurity (e.g., n++ type) with a higher concentration than a concentration of the first-conductivity-type impurity in the seventh semiconductor layer (e.g., n-type layer 4c).
Regarding Claim 5, Kitagawa discloses the device according to claim 2. Further, Kitagawa discloses the device, wherein the fifth semiconductor layer (6c) (Kitagawa, Figs. 41-43, ¶0223) includes a first-conductivity-type impurity (e.g., n++ type) with a higher concentration than a concentration of the first-conductivity-type impurity in the seventh semiconductor layer (e.g., n-type layer 4c).
Regarding Claim 7, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein the first second control electrode (12b) and the second second control electrode (e.g., 12a) are provided with a first spacing therebetween, and the second second control electrode (e.g., 12a) and the third second control electrode (e.g., 13b) are provided with a second spacing therebetween, the second spacing being different from the first spacing.
Regarding Claim 19, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein the third semiconductor layer (6a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) includes a first-conductivity-type impurity (e.g., n++ type) with a higher concentration than a concentration of the first-conductivity-type impurity of the first semiconductor layer (e.g., n- type layer 3).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0098903 to Satoh.
With respect to Claim 1, Satoh discloses a semiconductor device (Satoh, Fig. 32, ¶0001, ¶0006-¶0007, ¶0212-¶0228), comprising:
       a first electrode (90) (Satoh, Fig. 32, ¶0214, ¶0216);
       a second electrode (91) (Satoh, Fig. 32, ¶0214, ¶0219) facing the first electrode (90);
       a semiconductor part (e.g., 81) (Satoh, Fig. 32, ¶0214, ¶0215) provided between the first electrode (90) and the second electrode (91);
        a first control electrode (e.g., 88) (Satoh, Fig. 32, ¶0214, ¶0218) disposed between the first electrode (e.g., 90) and the semiconductor part (81) inside a first trench (e.g., 86) 
        a plurality of second control electrodes (e.g., 94) (Satoh, Fig. 32, ¶0214, ¶0220) provided between the second electrode (91) and the semiconductor part (81), the plurality of second control electrodes (e.g., 94) each being disposed in a second trench (e.g., 100) provided in the semiconductor part (81) and electrically insulated from the semiconductor part (81) by a third insulating film (e.g., 97), the second electrode (91) being provided on the     Attorney Docket No.: 09814.0455plurality of second electrodes (94) via a fourth insulating film (e.g., 95), the fourth insulating film (95) electrically insulating the plurality of second control electrode (94) from the second electrode (91),
        the plurality of second control electrodes (94) including a first second control electrode (e.g., 94, on the right side of the second electrode 91), a second second control electrode (e.g., 94, in the center region under the second electrode 91) and a third second control electrode (e.g., 94, on the left side of the second electrode 91), the second second control electrode (e.g., 94, in the center region under the second electrode 91) being provided next to the first second control electrode (e.g., 94, on the right side of the second electrode 91), the third second control electrode (e.g.,94, on the left side of the second electrode 91) being provided next to the second second control electrode (94, in the center region),
        the semiconductor part (81) (Satoh, Fig. 32, ¶0214-¶0219) including a first semiconductor layer (e.g., n-type semiconductor layer 81) of a first conductivity type (e.g., n-type), a second semiconductor layer (82) of a second conductivity type (e.g., p-type), a third semiconductor layer (e.g., n- type semiconductor region 83) of the first conductivity type, a fourth semiconductor layer (e.g., p-type semiconductor layer 84) of the second conductivity type, a fifth semiconductor layer (e.g., n-type region 92) of the first conductivity type, and a sixth semiconductor layer (e.g., n-type region 93) (Satoh, Fig. 32, ¶0223) of the first conductivity type,

        the second semiconductor layer (82) (Satoh, Fig. 32, ¶0214, ¶0215, ¶0219) being provided between the first semiconductor layer (81) and the first electrode (90), the second semiconductor layer (82) facing the first control electrode (88) via the first insulating film (87) and being electrically connected (e.g., through the contact 85) to the first electrode (90),
        the third semiconductor layer (83) (Satoh, Fig. 32, ¶0220, ¶0222) being selectively provided between the second semiconductor layer (82) and the first electrode (90), 21 the third semiconductor layer (83) contacting the first insulating film (87) and being electrically connected to the first electrode (90),
        the fourth semiconductor layer (e.g., 84) (Satoh, Fig. 32, ¶0214, ¶0219) being provided between the first semiconductor layer (81) and the second electrode (91), the fourth semiconductor layer (84) being electrically connected to the second electrode (e.g., 91), the fourth semiconductor layer (84) being provided between the first second control electrode (94, at the right side of the second electrode 91) and the second second control electrode (94, in the center region of the second electrode 91),
        the fifth semiconductor layer (92) (Satoh, Fig. 32, ¶0214, ¶0219) being selectively provided between the fourth semiconductor layer (84) and the second electrode (e.g., 91), the fifth semiconductor layer (92) contacting the third insulating film (e.g., 97) and being electrically connected to the second electrode (e.g., 91),
       the sixth semiconductor layer (e.g., 93) (Satoh, Fig. 32, ¶0214, ¶0223) being selectively provided between the first semiconductor layer (81) and the second electrode (e.g., 91), the second electrode (e.g., 91) being connected to the first semiconductor layer (81) via a first-conductivity-type region (e.g., n-type region) including the sixth semiconductor layer (93), the first-conductivity-type region (93) being provided between 
Regarding Claim 2, Satoh discloses the device according to claim 1. Further, Satoh discloses the device, wherein the semiconductor part (81) further includes a seventh semiconductor layer (e.g., n-type buffer layer 99 under the fourth semiconductor layer 84) (Satoh, Fig. 32, ¶0214, ¶0222) of the first conductivity type (e.g., n-type), the seventh semiconductor layer (e.g., 99) being provided between the first semiconductor layer (81) and the fourth semiconductor layer (84), and the seventh semiconductor layer (99) includes a first-conductivity-type impurity (e.g., n-type) with a higher concentration than a concentration of a first-conductivity-type impurity (e.g., n-type) in the first semiconductor layer (81).
Regarding Claim 3, Satoh discloses the device according to claim 2. Further, Satoh discloses the device, wherein the semiconductor part (81) further includes another seventh semiconductor layer  (e.g., n-type buffer layer 99 under the sixth semiconductor layer 93) (Satoh, Fig. 32, ¶0214, ¶0222) provided between the first semiconductor layer (81) and the sixth semiconductor layer (e.g., 93), and the first-conductivity-type region includes the sixth semiconductor layer (e.g., 93, n-type region) and said another seventh semiconductor layer (e.g., 99, n-type region under the sixth n-type region 93).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa in view of Satoh (US 2020/0098903).
Regarding Claim 8, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein the fourth semiconductor layer (5c) (Kitagawa, Figs. 41-43, ¶0220-¶0227) facing the second second control electrode (e.g., 12a/13a) via the third insulating film (17a/18a), the sixth semiconductor layer (6d) faces the second second control electrode (e.g., 12a/13a) via the third insulating film (17a/18a), but does not specifically disclose an eighth semiconductor layer of the first conductivity 
However, Satoh teaches a semiconductor device of the double gate structure (Satoh, Fig. 32, ¶0212-¶0228), wherein plurality of second control electrodes (94) provided between the second electrode (91) and the semiconductor part (81), the plurality of second electrodes (94) (Satoh, Fig. 32, ¶0220) each being disposed in a second trench (100) provided in the semiconductor part (81) and electrically insulated from the semiconductor part by a third insulating film (97), the semiconductor part including a first semiconductor layer (81) (Satoh, Fig. 32, ¶0214) of a first conductivity type (n-type), a second semiconductor layer (82) of a second conductivity type (p-type), a third semiconductor layer (83) of the first conductivity type, a fourth semiconductor layer (84) of the second conductivity type, a fifth semiconductor layer (e.g., 92, between the first second electrode (right-side electrode 94) and the second second control electrode (the middle electrode 94)) of the first conductivity type, and a sixth semiconductor layer (e.g., 93, the n-type second gate channel region) (Satoh, Fig. 32, ¶0223) of the first conductivity type between the third second electrode (left-side electrode 94) and the second second control electrode (the middle electrode 94), and an eighth semiconductor layer (e.g., another layer 92 between the third second electrode (left-side electrode 94) and the second second control electrode (the middle electrode 94))  of the first conductivity type, the eighth semiconductor layer (92) being provided between the sixth semiconductor layer (93) and the second electrode (91) and including a first-conductivity-type impurity, the eighth semiconductor layer (92) contacts the third insulating film (97) and is electrically connected to the second electrode (91); the density of the sixth semiconductor layer (93) (Satoh, Fig. 32, ¶0225) adjacent to the second control gate electrode (94) is controlled to increase the emission rate of electrons from the first semiconductor layer to the second electrode (91) so as to reduce switching loss during turn-off of the device and the time of turn-off.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Kitagawa by forming the n-type second gate channel region of Satoh 
Regarding Claim 9, Kitagawa in view of Satoh discloses the device according to claim 8. Further, Kitagawa discloses that the semiconductor part further includes another fourth semiconductor (e.g., 5d) layer provided between the second second control electrode (12a/13a) and the third second control electrode (13b), but does not specifically disclose that the sixth semiconductor layer is provided between said another fourth semiconductor layer and the third second control electrode. However, Satoh teaches a semiconductor device of the double gate structure (Satoh, Fig. 32, ¶0212-¶0228), wherein the sixth semiconductor layer (e.g., 93, the n-type second gate channel region) (Satoh, Fig. 32, ¶0223) of the first conductivity type is formed between the third second electrode (left-side electrode 94) and the second second control electrode (the middle electrode 94) and adjacent  to the third second electrode (left-side electrode 94) such that the sixth semiconductor layer (93) is provided between another fourth semiconductor layer (84) and the third second control electrode (left-side electrode 94).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Kitagawa/Satoh by forming the n-type second gate channel region of Satoh as the sixth semiconductor layer adjacent to the third second gate electrode to have the device, wherein the sixth semiconductor layer is provided between said another fourth semiconductor layer and the third second control electrode in order to provide improved semiconductor device of a double-gate structure with reduced switching loss during turn-off of the device and to reduce time of turn-off (Satoh, ¶0006-¶0007, ¶0212-¶0214, ¶0225).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa in view of Satoh (US 2020/0098903) as applied to claim 9, and further in view of Shinohe et al. (US Patent No. 5,464,994, hereinafter Shinohe).
Regarding Claim 10, Kitagawa in view of Satoh discloses the device according to claim 9. Further, Kitagawa does not specifically disclose that an entirety of the sixth semiconductor layer is inverted to the second conductivity type by a voltage applied to the third second control electrode. However, Kitagawa teaches that by applying appropriate voltage to the control electrodes (e.g., the second control electrode 12 or the first control electrode 11) (Kitagawa, ¶0237, ¶0239, ¶0111-¶0114), an inversion layer is formed in the p-type base region (5c), or an inversion layer of holes is formed in the n-type layer (e.g., 4b) near the gate insulating layers to promote the injection of carriers into the n- type semiconductor region (3), and to improve conduction capabilities between the emitter electrode and the collector electrode. Further, Shinohe teaches that an injection of holes and electrons from the anode and a cathode into the first semiconductor layer (e.g., 1) (Shinohe, Figs. 8A-8C, Col. 17, lines 18-63) is increased efficiently by applying appropriate voltages to the insulated gate electrodes (5 and 36) formed in the trenches on opposite sides of the substrate including  the first semiconductor layer (e.g., 1) such that n-type channel layer (43) interposed between the gate electrode (36) becomes p+ -type inversion layer (43a) (Shinohe, Figs. 8A-8C, Col. 17, lines 53-63), and as the result holes/electrons efficiently injected into the first semiconductor layer (e.g., 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Kitagawa/Satoh by forming the sixth semiconductor layer between the second second control electrode and the third second control electrode of Kitagawa, and applying appropriate voltages to the insulated control gate electrodes as taught by Shinohe to have the device, wherein an entirety of the sixth semiconductor layer is inverted to the second conductivity type by a voltage applied to the third second control electrode in order to promote the injection of carriers to improve conduction capabilities between the emitter electrode and the collector electrode (or anode and cathode) by efficiently injecting holes/electrons into the semiconductor layer (Kitagawa, ¶0237, ¶0111-¶0114; Shinohe, Col. 17, lines 53-63).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa in view of Blanchard (US 2015/0214299).
Regarding Claim 11, Kitagawa discloses the device according to claim 1. Further, Kitagawa discloses the device, wherein the fourth semiconductor layer (5c) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) includes a second-conductivity-type impurity and the second semiconductor layer (5a) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) includes a second-conductivity-type impurity, but does not specifically disclose that the fourth semiconductor layer includes a second-conductivity-type impurity with substantially a same concentration as a concentration of a second-conductivity-type impurity in the second semiconductor layer. However, Blanchard teaches forming fully bidirectional and vertically symmetric semiconductor devices (Kitagawa, Figs. 1 and 11, ¶0009-¶0011, ¶0033-¶0035, ¶0048, ¶0052), wherein the same type conductivity regions (e.g., 108) having the same doping concentrations are formed on one side of the device as emitter regions and on the opposite side of the device as collector regions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Kitagawa by forming fully bidirectional and vertically symmetric semiconductor device as taught by Blanchard to have the device, wherein the fourth semiconductor layer includes a second-conductivity-type impurity with substantially a same concentration as a concentration of a second-conductivity-type impurity in the second semiconductor layer in order to provide improved two-sided power semiconductor device including vertically symmetric structure and using bipolar conduction, and capable of handling a high voltage (Blanchard, ¶0009-¶0011, ¶0025, ¶0033-¶0035, ¶0052).
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083129 to Kitagawa in view of Shinohe (US Patent No. 5,464,994).
With respect to Claim 12, Kitagawa discloses a semiconductor device (Kitagawa, Figs. 41-43, ¶0002, ¶0004-¶0006, ¶0217-¶0230, ¶0337-¶0357), comprising:
       a first electrode (90a/90b) (Kitagawa, Figs. 41-43, ¶0341, ¶0223);
       a second electrode (91a/91b) (Kitagawa, Figs. 41-43, ¶0340, ¶0220) facing the first electrode (91a);

        a first control electrode (12a) (Kitagawa, Figs. 41-43, ¶0227, ¶0341) disposed between the first electrode (90a) and the semiconductor part (3) inside a first trench (Tr4) provided in the semiconductor part (3), the first control electrode (12a) being electrically insulated from the semiconductor part (3) by a first insulating film (17a) and electrically insulated from the first electrode (90a) by a second insulating film (e.g., gate insulating layer 17a on the top of the gate 12a); and
        a plurality of second control electrodes (e.g., 10a/10b and 11a/11b) (Kitagawa, Figs. 41-43, ¶0341, ¶0350-¶0353, ¶0222-¶0223) provided between the second electrode (91a/91b) and the semiconductor part (3), the plurality of second control electrodes (10a/10b and 11a/11b) being disposed respectively inside a plurality of second trenches (e.g., Tr1/Tr2/Tr3) provided in the semiconductor part (3), the plurality of second control electrodes each being electrically insulated from the semiconductor part (3) by a third insulating film (15a/15b and 16a/16b),
         the second electrode (91a/91b) being provided on the     Attorney Docket No.: 09814.0455plurality of second control electrodes via a fourth insulating film (e.g., gate insulating layers 15a/15b and 16a/16b on the top of the gates 10a/10b and 11a/11b), the fourth insulating film electrically insulating the plurality of second control electrode from the second electrode,
        the plurality of second control electrodes (10a/10b and 11a/11b) including a first second control electrode (e.g., 10b in a trench Tr2 on the right side of the second electrode 91a/91b), a second second control electrode (e.g., 10a/11a in a trench Tr1 provided next to the trench Tr2 having the first second control electrode 10b) and a third second control electrode (e.g., 11b in a trench Tr3 provided next to the trench Tr1 having the second second control electrode (e.g., 10a/11a), the second second control electrode (e.g., 10a/11a) being provided next to the first second control electrode (e.g., 10b), the third second control electrode (e.g.,11b) being provided next to the second second control electrode (10a/11a),

         the first semiconductor layer (3) (Kitagawa, Figs. 41-43, ¶0339, ¶0222, ¶0227) extending between the first electrode (90a/90b) and the second electrode (91a/91b), the first trench (Tr4) and the second trenches (e.g., Tr1/Tr2/Tr3) extending in the first semiconductor (3),
        the second semiconductor layer (5c) (Kitagawa, Figs. 41-43, ¶0223-¶0227) being provided between the first semiconductor layer (3) and the first electrode (90a/90b), the second semiconductor layer (5c) facing the first control electrode (12a) via the first insulating film (17a) and being electrically connected (e.g., through the contact 7c) to the first electrode (90a/90b),
        the third semiconductor layer (6c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) being selectively provided between the second semiconductor layer (5c) and the first electrode (90a), 21 the third semiconductor layer (6c) contacting the first insulating film (17a) and being electrically connected to the first electrode (90a),
        the fourth semiconductor layer (e.g., 5a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) being provided between the first semiconductor layer (3) and the second electrode (91a/91b), the fourth semiconductor layer (5a) being electrically connected (e.g., through the contact 7a) to the second electrode (e.g., 91a), the fourth semiconductor layer (5a) being provided between the first second control electrode (10b) and the second second control electrode (10a/11a),
        the fifth semiconductor layer (6a) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) being selectively provided between the fourth semiconductor layer (5a) and the second 
        the ninth semiconductor layer (e.g., 5b) (Kitagawa, Figs. 41-43, ¶0222) being provided between the first semiconductor layer (3) and the second electrode (91a/91b), the ninth semiconductor layer (50) including a second-conductivity-type impurity (e.g., p-type), the ninth semiconductor layer (5b) being provided between the second second control electrode (10a/11a) and the third second control electrode (11b).
Further, Kitagawa does not specifically disclose that the ninth semiconductor layer including a second-conductivity-type impurity with a lower concentration than a concentration of a second-conductivity-type impurity in the fourth semiconductor layer.
However, Shinohe teaches a semiconductor device (Shinohe, Fig. 166, Col. 3 lines 26-59; Col. 51, lines 34-67; Col. 52, lines 1-25) comprising the first and second insulating gate electrodes (207 and 215) (Shinohe, Fig. 166, Col. 51, lines 34-49; Col. 52, lines 1-25) in the trenches on opposite sides of the n-type base semiconductor layer (201), wherein p- -type channel layer (231) is provided in the p-type base semiconductor layer (202) and between the first n-type semiconductor layer (201) and the second electrode, and the p- -type channel layer (231) including a second-conductivity-type impurity with a lower concentration than a concentration of a second-conductivity-type impurity in the base semiconductor layer (201) so that electrons are injected at higher efficiency during turn-on of the device and suppressed more efficiently during to turn-off the device (Shinohe, Fig. 166, Col. 52, lines 4-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Kitagawa by forming p- -type channel layer of Shinohe in the p-type base semiconductor layer as a ninth semiconductor layer to have the device, wherein the ninth semiconductor layer including a second-conductivity-type impurity with a lower concentration than a concentration of a second-conductivity-type impurity in the fourth semiconductor layer in order to provide improved semiconductor device having improved turn-on/off characteristics (Shinohe, Col. 3, lines 26-59; Col. 52, lines 4-25).
Regarding Claim 13, Kitagawa in view of Shinohe discloses the device according to claim 12. Further, Kitagawa discloses the device, wherein the semiconductor part (3) (Kitagawa, Figs. 41-43, - -type channel layer of Shinohe) and the second electrode (e.g., 91a/91b), and said another fifth semiconductor layer contacts the third insulating film (15a) and is electrically connected to the second electrode (91a).
Regarding Claim 14, Kitagawa in view of Shinohe discloses the device according to claim 13. Further, Kitagawa discloses the device, wherein the semiconductor part (3) further includes a seventh semiconductor layer (e.g., n-type barrier layer 4a) (Kitagawa, Figs. 41-43, ¶0222) of the first conductivity type (e.g., n-type), the seventh semiconductor layer (e.g., 4a/4b) being provided between the first semiconductor layer (3) and the fourth semiconductor layer (5a) and between the first semiconductor layer (3) and the ninth semiconductor layer (5b), the seventh semiconductor layer (4a/4b) includes a first-conductivity-type impurity (e.g., n-type) with a higher concentration than a concentration of a first-conductivity-type impurity (e.g., n- -type) in the first semiconductor layer (3), and the fifth semiconductor layer (6a) includes a first-conductivity-type impurity with a higher concentration (e.g., n++ type) than a concentration of the first-conductivity-type impurity (e.g., n-type) of the seventh semiconductor layer (e.g., 4a/4b).
Regarding Claims 15 and 16, Kitagawa in view of Shinohe discloses the device according to claim 12. Further, Kitagawa discloses that the semiconductor part (3) (Kitagawa, Figs. 41-43, ¶0220, ¶0222) further includes another fourth semiconductor layer (5b) provided between the second second control electrode (10a/11a) and the third second control electrode (11b), but does not specifically disclose that the ninth semiconductor layer is provided between said another fourth semiconductor layer and the third second control electrode (as claimed in claim 15); wherein the ninth semiconductor layer faces the third second control electrode via the third insulating film (as claimed in claim 16).
However, Shinohe teaches a semiconductor device (Shinohe, Fig. 166, Col. 3 lines 26-59; Col. 51, lines 34-67; Col. 52, lines 1-25) comprising the first and second insulating gate electrodes (207 and 215) (Shinohe, Fig. 166, Col. 51, lines 34-49; Col. 52, lines 1-25) in the trenches on opposite sides of the n-type base semiconductor layer (201), wherein p- -type channel layer (231) is provided in the p-type base semiconductor layer (202) and between the first n-type semiconductor layer (201) and the second - -type channel layer (231) including a second-conductivity-type impurity with a lower concentration than a concentration of a second-conductivity-type impurity in the base semiconductor layer (201) so that electrons are injected at higher efficiency during turn-on of the device and suppressed more efficiently during to turn-off the device (Shinohe, Fig. 166, Col. 52, lines 4-25); and the p- -type channel layer (231) faces the second control electrodes (207a/207b) via the insulating film.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Kitagawa by forming p- -type channel layer of Shinohe in the another p-type base semiconductor layer as a ninth semiconductor layer to have the device, wherein the ninth semiconductor layer is provided between said another fourth semiconductor layer and the third second control electrode (as claimed in claim 15); wherein the ninth semiconductor layer faces the third second control electrode via the third insulating film (as claimed in claim 16) in order to provide improved semiconductor device having improved turn-on/off characteristics (Shinohe, Col. 3, lines 26-59; Col. 52, lines 4-25).
Regarding Claim 17, Kitagawa in view of Shinohe discloses the device according to claim 12. Further, Kitagawa discloses the device, further comprising: another first control electrode (e.g., 12b in trench Tr5) (Kitagawa, Figs. 41-43, ¶0222, ¶0227) provided between the first electrode (90a/90b) and the semiconductor part (3), said another first control electrode (e.g., 12b) being provided next to the first control electrode (e.g., 12a in trench Tr4) and disposed inside another first trench (Tr5) provided in the semiconductor part (3), wherein the first control electrode (e.g., 12a) and said another first control electrode (e.g., 12b) are provided with a first spacing therebetween, and the first second control electrode (e.g., 10b in trench Tr2) and the second second control electrode (e.g., 11a in trench Tr1) are provided with a second spacing therebetween, the second spacing being different from the first spacing.
Regarding Claim 18, Kitagawa in view of Shinohe discloses the device according to claim 16. Further, Kitagawa does not specifically disclose that the first second control electrode has a threshold voltage greater than a threshold voltage of the third second control electrode. However, Shinohe teaches applying different threshold voltages (Shinohe, Fig. 145, Col. 48, lines 2-26) to the gate electrodes to improve turn-on efficiency of the semiconductor device; specifically, the turn-off channels having the threshold voltage VthB and the turn-off channels having the threshold voltage VthA are turned on at  as a result, the gate current does not fast increase, and current concentration is mitigated, unlike in the case where all turn-off channels are turned on at the same time.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Kitagawa/Shinohe by applying different threshold voltages to the control gate electrodes as taught by Shinohe to have the device, wherein the first second control electrode has a threshold voltage greater than a threshold voltage of the third second control electrode in order to provide improved semiconductor device having bipolar conduction and improved turn-on/off characteristics while capable of mitigating the current concentration (Shinohe, Col. 3 lines 26-59; Col. 28, lines 46-55).
Regarding Claim 20, Kitagawa in view of Shinohe discloses the device according to claim 12. Further, Kitagawa discloses the device, wherein the semiconductor part further includes a tenth semiconductor layer (e.g., 4c) of the first conductivity type (e.g., n-type), the tenth semiconductor layer (4c) being provided between the first semiconductor layer (3) and the second semiconductor layer (5c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227) and including a first-conductivity-type impurity with a higher concentration than a concentration of a first-conductivity-type27 impurity (e.g., n- -type) in the first semiconductor layer (3), and the tenth semiconductor layer (5c) includes the first-conductivity-type impurity with a lower concentration than a concentration of a first-conductivity-type impurity (e.g., n++ type) in the third semiconductor layer (6c) (Kitagawa, Figs. 41-43, ¶0223, ¶0227).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891